On Application for Rehearing.

The Justices of this court, excepting Judge Tyson, are now of opinion that the decree below should be affirmed. We interpret the references in the note to the consideration for which it is given and to a “mechanic’s lien” as a mere recognition of a then status, the existence at that time of a mechanic’s lien in.favor of the payee, and not as the giving or creation or attempted giving or creation of any iien whatever. From the standpoint of the parties there was a necessity for such express recognition of the mechanic’s lien to prevent its being waived by the lien-holder taking a note for the amount secured by it payable at twelve months, beyond the time limited by statute for the institution of proceeding's to enforce it; and the language employed in the paper is entirely apt to this end, and wholly inapt to the creation of a lien of any sort — the conferring of a lien where none existed at the time, potentially or otherwise. Upon these considerations the decree of the chancery court will be affirmed.
Affirmed.